DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2012/0003709) and further in view of Hendriks et al. (WO 2016/193412).


 an impermeable deformable membrane within the chamber and (See Fukui Figs. 5A-5E and [0010] wherein an impermeable deformable membrane, i.e. deformable material layer, is provided in the chamber.  The recited materials are impermeable to cells.)
actuator arrangement configured to deform the deformable membrane, with the membrane retaining its-impermeability, the actuator arrangement being controllable to change in a surface topology of the deformable membrane the deformable membrane  arranged such that  surface topology change  impels a pattern of fluid flow  within the volume of fluid, in which fluid is exchanged between a first sub-region immediately adjacent the deformable membrane and a second sub-region apart from the deformable membrane.

Fukui et al. discloses that the actuator may be any of a number of different types but does not specifically disclose an electroactive polymer, i.e. EAP.
Hendriks discloses an actuator comprising an electroactive polymer actuator arrangement configured to deform a deformable membrane, the electroactive polymer actuator arrangement being controllable to change in a surface topology of the deformable membrane. (See Hendriks Abstract and Figs. 3-4 wherein an EAP 52 is configured to deform a deformable membrane 50 in response to electrical input.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide an actuator formed from an electroactive polymer as described by Hendriks in the device of Fukui et al. 
	Furthermore since the prior art of Hendriks recognizes the equivalency of electrostrictive polymers and piezoelectric materials in the field of actuators, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the piezoelectric actuator of Fukui et al. with the electrostrictive polymers of Hendriks as it is merely the selection of functionally equivalent actuators recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
	It is noted that limitations directed to materials worked on, i.e. cells and fluid media, and intended uses, i.e. movement of fluids, do not define structural elements which differentiate the claimed invention from the cited prior art as the prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115
Regarding claim 2 modified Fukui discloses all the claim limitations as set forth above as well as the device further comprising a controller configured to control the electroactive polymer actuator arrangement to effect said controlled change in a surface topology of the deformable membrane. (See Fukui [0059] wherein a controller is configured to control actuator movement and changes in surface topology of the membrane.)

Regarding claim 4 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the controller   is   configured to effect regular or recurrent changes in said surface topology of the membrane on a continuous basis such as to create a fluid flow in which fluid is continuously or recurrently exchanged between the first   and second sub-regions. (See Fukui [0059] 

Regarding claim 5 modified Fukui discloses all the claim limitations as set forth above as well as the device, wherein the deformable membrane   at least partially bounds the fluid retaining space. (See Fukui Figs. 5A-5E wherein the deformable membrane at least partially bounds a lower surface of a fluid retaining space 502)

Regarding claim 6 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein said surface topology change comprises surface deformations of the deformable membrane directed inward and outward of the fluid retaining space the inward deformations being balanced volumetrically with the outward deformations such that there is a zero net change in the volume of the fluid retaining space before and after the topology change. (See Fukui Figs. 3A-3C wherein inward and outward deformations are balanced, i.e. 8 actuators are deformed inward while 8 are deformed outward 3A, and subsequently each actuator position is reversed 3C such that fluid volume remains unchanged.)

Regarding claim 7 modified Fukui discloses all the claim limitations as set forth above as well as the device, wherein  the electroactive polymer actuator arrangement comprises an array of actuator elements, each comprising an electroactive polymer. (See Fukui et al. Figs. 3A-4 wherein there are an array of actuator elements 204 and each comprises an EAP as described above)

Regarding claim 8 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the electroactive polymer actuator arrangement   comprises an actuating layer, the 

Regarding claim 9 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein each actuator element is electrically drivable to move between a first stable actuation position and a second stable actuation position. (See Fukui Fig. 4 and Hendriks Col. 2 Lines 30-35 wherein each actuator is electrically drivable between first and second stable positions.)

Regarding claim 10  modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the arrangement is a cell culturing arrangement, and the pattern of fluid flow is for enabling nutrient replenishment of cells located at or proximal to the deformable membrane. (See Fukui Abstract and [0064] wherein the device is used for cell culture and movement of cells/media)
	It is noted that limitations directed to materials worked on, i.e. cells and media, and intended uses, i.e. nutrient replenishment, do not define structural elements which differentiate the claimed invention from the cited prior art as the prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Regarding claim 11 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the arrangement comprises a substrate for culturing biological cells, the substrate being arranged within the chamber, and the substrate is adapted to retain the cells on the substrate. 
	It is noted that limitations directed to materials worked on, i.e. cells and media, and intended uses, i.e. cell retaining, do not define structural elements which differentiate the claimed invention from the cited prior art as the prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Regarding claim 12 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the arrangement is a blood storage arrangement and wherein the deformable membrane is for agitating blood stored within the fluid retaining space to prevent activation of platelets within the blood and/or to prevent coagulation of the blood. (See Fukui [0064] wherein the device may be utilized with various types of cells.)
	It is noted that limitations directed to materials worked on, i.e. blood cells and media, and intended uses, i.e. agitating stored blood to prevent coagulation, do not define structural elements which differentiate the claimed invention from the cited prior art as the prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Regarding claim 13 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the deformable membrane   forms at least a portion of an enclosing wall of the fluid retaining space and the electroactive polymer actuator arrangement   comprises an actuation layer comprising an electroactive polymer, the layer being disposed in engaging fashion against said deformable membrane forming a wall of the fluid retaining space for deforming said membrane. (See Fukui Figs. 5A-5E wherein the membrane forms a portion of an enclosing wall of a fluid retaining space 

Regarding claim 14 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the electroactive polymer actuator arrangement comprises an electrostrictive electroactive polymer material. (See Hendriks Col. 14 Lines 16-27 wherein the EAP comprises an electrostrictive EAP material.)

Regarding claim 15 modified Fukui discloses all the claim limitations as set forth above as well as the device the arrangement further comprising: a controller configured to control the electroactive polymer actuator arrangement to effect said controlled change in a surface topology of the deformable membrane   wherein, the controller   is adapted to control the actuator elements   to actuate in sequential fashion, the sequential actuation describing an actuation path, to thereby induce a wave-like fluid flow in at least a direction of said actuation path; and/or the controller   is adapted to control the actuator elements actuate in a cascading fashion wherein the actuators are actuated in sequential consecutive groups, each actuated group being larger than the previously actuated group.(See Fukui [0064] and Figs. 3A-3C wherein alternating and sequential actuation in a cascading fashion of the actuators 204 is performed via a controller and is capable of causing wavelike fluid flow, i.e. a disturbance in fluid flow caused by the actuators is a wave.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2012/0003709) in view of Hendriks et al. (WO 2016/193412) as applied to claims above and further in view of Laugharn et al. (US 6,719,449).



Laugharn et al. discloses a device for cell culture and stimulation and that it is known in the art to provide a fluidically closed cell culture space in order to provide a sterile environment for cell culture. (See Laugharn Abstract Col. 4 Lines 10-15 and Col. 5 Lines 33-39)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a fluidically closed space as described by Laugharn et al.  in the device of modified Fukui because such sealed spaces are known to be provided in cell culture devices so that cell culture may be performed in a sterile environment without contamination as would be desirable in the device of modified Fukui.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799